Parsons, C. J.
The Common Pleas have sent up a statement of facts on which the judgment was given, that we may revise, and, if necessary, correct their proceedings. The statement is not very accurately drawn up. It does not appear in what town Pomp’s former master had his settlement, nor whether Dinah was, in fact, free, or a reputed slave. She must, therefore, be considered by us as free, when married ; but as enough appears in the case to decide wheth er or not Dinah’s settlement was in Dighton, we do not send the case back for a restatement.
Pomp being and continuing to be a reputed slave until 1779, he was settled in the same town with his master, deriving his settlement from him, as the slave was the personal property of his ma« *474ter, and could not be legally separated from him. (1) [ * 541 ] Pomp was the slave of Elnathan Walker; at * his decease intestate. He, then, as the personal estate of the deceased, became the property of Peter Walker, the administrator, and acquired the settlement of his new master, which was in Taunton; and there he lived with, and served, him until 1779, when he became free by the manumission granted by his master. He then returned to Dighton, and married the pauper Dinah.
As a settlement in Dighton could not then be gained by residence, Pomp's settlement remained in Taunton, and in the same town Dinah acquired a derivative settlement with her husband. Had Dinah been a slave when she married Pomp, and so under the legal control of her master, it would have deserved further consideration, before it had been decided that she gained a new derivative settlement by her marriage. But the case does not state that she had ever been a slave, and we cannot presume it. So if Pomp, her husband, had been a slave when he married Dinah, it might well have been questioned if she had gained a new settlement with a husband, who, being the property of another, had no claim to the service of the wife ; nor would she have had any claim on her husband for maintenance.
But in the case at bar, Pomp, when free, and not settled in Taunton, married Dinah, a free woman, who also by marriage became settled in Taunton. Dighton, therefore, is not her place of settlement ; and the judgment must be reversed, with costs, which are given in cases like the present by the statute of 1793, c. 59, § 11.

 Vide Winchendon vs. Hatfield, in Error, ante, 123.